Exhibit 10.13




Dated February 19, 2019
(1) BUNGE SECURITIZATION B.V., as Seller
(2) KONINKLIJKE BUNGE B.V., as Master Servicer and Subordinated Lender
(3)   The Conduit Purchasers party hereto
(4) The Committed Purchasers party hereto
(5) The Purchaser Agents party hereto
(6)       COÖPERATIEVE RABOBANK U.A., as Administrative Agent, Committed
Purchaser and Purchaser Agent and on behalf of its Conduit Purchaser
(7) BUNGE LIMITED, as Performance Undertaking Provider


(8) The Originators party hereto


(9) The Intermediate Transferors party hereto


FOURTEENTH AMENDMENT TO THE RECEIVABLES TRANSFER AGREEMENT






1.
Definitions and interpretation    1

2.
Amendment of the Receivables Transfer Agreement    2

3.
Representations    8

4.
Continuance    8

5.
Further Assurance    8

6.
Conditions Precedent    8

7.
Rabobank Assignment and Acceptance    9

8.
Reaffirmation of Performance Undertaking    9

9.
Reaffirmation of Security Interests    10

10
Transparency Requirements for Originators    10

11.
Joinder of Subordinated Lender    10

12.
Notices, etc    11

13.
Execution in counterparts    11

14.
Governing law; submission to jurisdiction    11

15.
No proceeding; limited recourse    11





Exhibits
EXHIBIT A    Schedule 1 (Purchaser Groups)
EXHIBIT B    Schedule 3 (Credit and Collection Policies)
EXHIBIT C    Schedule 9 (Excluded Obligors)



THIS FOURTEENTH AMENDMENT TO THE RECEIVABLES TRANSFER AGREEMENT (this
“Amendment”) is dated February 19, 2019 and made among:
(1)
BUNGE SECURITIZATION B.V., a private limited liability company organized under
the laws of the Netherlands, as Seller (the “Seller”);

(2)
KONINKLIJKE BUNGE B.V., a private limited liability company organized under the
laws of the Netherlands, as Master Servicer (the “Master Servicer”) and
Subordinated Lender (the “Subordinated Lender”);

(3)
the Conduit Purchasers party hereto (the “Conduit Purchasers”);

(4)
the Committed Purchasers party hereto (the “Committed Purchasers”);

(5)
the Purchaser Agents party hereto (the “Purchaser Agents”);

(6)
COÖPERATIEVE RABOBANK U.A., as Administrative Agent (the “Administrative
Agent”), Committed Purchaser and Purchaser Agent;

(7)
BUNGE LIMITED, a company formed under the laws of Bermuda, as Performance
Undertaking Provider (the “Performance Undertaking Provider”);

(8)
the Originators party hereto (the “Originators”); and

(9)
the Intermediate Transferors party hereto (the “Intermediate Transferors”),

collectively referred to as the “Parties” and each of them a “Party”.
BACKGROUND:
(A)
This Amendment is supplemental to and amends the receivables transfer agreement
dated June 1, 2011 (as amended and restated on May 26, 2016, as further amended
on June 30, 2016, October 11, 2016, May 31, 2017, October 31, 2017 and January
12, 2018) made among the Parties to this Amendment (the "Receivables Transfer
Agreement").

(B)
The Parties have agreed to further amend the Receivables Transfer Agreement on
the terms set out below.

(C)
This Amendment is a Transaction Document as defined in the Receivables Transfer
Agreement.

IT IS AGREED that:
1.
DEFINITIONS AND INTERPRETATION

Unless otherwise defined herein, capitalized terms which are used herein shall
have the meanings assigned to such terms in Section 1.1 (Certain defined terms)
of the Receivables Transfer Agreement. The principles of interpretation set
forth in Section 1.2 (Other terms) and Section 1.3 (Computation of time periods)
of the Receivables Transfer Agreement shall apply to this Amendment as if fully
set forth herein.
2.
AMENDMENT OF THE RECEIVABLES TRANSFER AGREEMENT

With effect from the Amendment Effective Date (as such term is defined in Clause
6 (Conditions Precedent)), the Receivables Transfer Agreement shall be amended
as follows:
(a)    In Section 1.1 (Definitions), the definition of “Applicable Margin” shall
be deleted and replaced with the following:
“Applicable Margin” means (a) 0.60% per annum with respect to a Tranche funded
with Commercial Paper by any Conduit Purchaser (other than Albion), (b) 0.60%
per annum with respect to a Tranche funded by Albion, (c) 0.60% per annum with
respect to a Tranche funded by Rabobank, (d) 0.60% per annum with respect to a
Tranche funded by Credit Agricole Corporate & Investment Bank, and (e) in all
other cases, 0.90% per annum.
(b)    In Section 1.1 (Definitions), the following definition of “Eurocurrency
Successor Rate” shall be added in the appropriate alphabetical order:
“Eurocurrency Successor Rate” has the meaning specified in Section 2.13(b)
(Inability to determine Eurocurrency Rate).
(c)    In Section 1.1 (Definitions), the following definition of “IBA” shall be
added in the appropriate alphabetical order:
“IBA” has the meaning specified in Section 1.4 (Interest Rates; Eurocurrency
Rate Notification).
(d)    In Section 1.1 (Definitions), the definition of “BTMU” shall be deleted
and replaced with the following in the appropriate alphabetical order:
“MUFG” means MUFG Bank, Ltd.
(e)    In Section 1.1 (Definitions), the definition of “Original Termination
Date” shall be deleted and replaced with the following:
“Original Termination Date” means May 26, 2020.
(f)    In Section 1.1 (Definitions), clause (a) of the definition of “Portfolio
Event” is deleted and replaced with the following:
(a)    as at the end of any Calculation Period, the three-month rolling average
Dilution Ratio exceeds 3.0%;
(g)    In Section 1.1 (Definitions), the following definition of “Retention
Holder” shall be added in the appropriate alphabetical order:
“Retention Holder” means Koninklijke Bunge B.V. in its capacity as Subordinated
Lender.
(h)    In Section 1.1 (Definitions), the following definition of “Risk Retention
Requirements” shall be added in the appropriate alphabetical order:
“Risk Retention Requirements” has the meaning specified in Section 5.5
(Securitisation Regulations).
(i)    In Section 1.1 (Definitions), the following definition of “Securitisation
Regulation” shall be added in the appropriate alphabetical order:
“Securitisation Regulation” means Regulation (EU) 2017/2402 of the European
Parliament and of the Council of 12 December 2017 laying down a general
framework for securitisation and creating a specific framework for simple,
transparent and standardised securitisation, and amending Directives 2009/65/EC,
2009/138/EC and 2011/61/EU and Regulations (EC) No. 1060/2009 and (EU) No.
648/2012, as amended from time to time.
(j)    In Section 1.1 (Definitions), the following definition of “Securitisation
Regulation Rules” shall be added in the appropriate alphabetical order:
“Securitisation Regulation Rules” means the Securitisation Regulation together
with all regulatory technical standards, implementing technical standards,
guidelines, guidance or Q&A responses published in relation thereto or
applicable pursuant to any transitional provisions or arrangements under that
Securitisation Regulation.
(k)    The following provision shall be added immediately following Section 1.3
(Computation of time periods):
1.4        Interest Rates; Eurocurrency Rate Notification
The interest rate on Eurocurrency Tranches is determined by reference to the
Eurocurrency Rate, which is derived from the London interbank offered rate. The
London interbank offered rate is intended to represent the rate at which
contributing banks may obtain short-term borrowings from each other in the
London interbank market. In July 2017, the U.K. Financial Conduct Authority
announced that, after the end of 2021, it would no longer persuade or compel
contributing banks to make rate submissions to the ICE Benchmark Administration
(together with any successor to the ICE Benchmark Administrator, the “IBA”) for
purposes of the IBA setting the London interbank offered rate. As a result, it
is possible that commencing in 2022, the London interbank offered rate may no
longer be available or may no longer be deemed an appropriate reference rate
upon which to determine the interest rate on Eurocurrency Tranches. In light of
this eventuality, public and private sector industry initiatives are currently
underway to identify new or alternative reference rates to be used in place of
the London interbank offered rate. In the event that the London interbank
offered rate is no longer available or in certain other circumstances as set
forth in Section 2.13(b) of this Agreement, such Section 2.13(b) provides a
mechanism for determining an alternative rate of interest. The Administrative
Agent does not warrant or accept any responsibility for, and shall not have any
liability with respect to, the administration, submission or any other matter
related to the London interbank offered rate or other rates in the definition of
“Eurocurrency Rate” or with respect to any alternative or successor rate
thereto, or replacement rate thereof, including without limitation, whether the
composition or characteristics of any such alternative, successor or replacement
reference rate, as it may or may not be adjusted pursuant to Section 2.13(b),
will be similar to, or produce the same value or economic equivalence of, the
Eurocurrency Rate or have the same volume or liquidity as did the London
interbank offered rate prior to its discontinuance or unavailability.
(l)    Section 2.4(b) (Yield and Fees) shall be deleted and replaced with the
following:
The Seller shall pay to the Administrative Agent (for transfer to the applicable
recipient) certain Fees in the amounts and on the dates set forth in (i) the fee
agreement of even date herewith between the Seller, the Performance Undertaking
Provider and the Administrative Agent (including any replacement thereof, the
“Administrative Agent Fee Letter”) and (ii) the fee agreement of even date
herewith between the Seller, the Performance Undertaking Provider, the
Administrative Agent and the Purchaser Agents (including any replacement
thereof, the “Purchaser Agent Fee Letter”).
(m)    Paragraph (i) of the first sentence of Section 2.9(c) (Payments and
computations, etc.) shall be deleted and replaced with the following:
(i)     [Reserved];
(n)    Section 2.13 (Inability to determine Eurocurrency Rate) shall be deleted
and replaced with the following:
2.13
Inability to determine Eurocurrency Rate.

(a) If prior to the commencement of any Tranche Period for a Eurocurrency
Tranche:
(i)
the applicable Purchaser Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining on a timely basis the Adjusted Eurocurrency Rate or the
Eurocurrency Rate, as applicable, for such Tranche Period; or



(ii)
the applicable Purchaser Agent determines that the Adjusted Eurocurrency Rate or
the Eurocurrency Rate, as applicable, for such Tranche Period will not
adequately and fairly reflect the cost to the applicable Purchasers of making or
maintaining the related Tranche for such Tranche Period;

then, such Purchaser Agent shall give notice thereof to the Seller, the Master
Servicer and each other Purchaser Agent by telephone or facsimile as promptly as
practicable thereafter and, until the circumstances giving rise to such notice
no longer exist any affected Eurocurrency Tranche shall as of the last day of
the Tranche Period applicable thereto be converted to or continued as a Base
Rate Tranche.
(b) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error), or the Seller or the Required
Committed Purchasers notify the Administrative Agent (with, in the case of the
Required Committed Purchasers, a copy to the Seller) that the Seller or the
Required Committed Purchasers (as applicable) have determined that (i) the
circumstances set forth in Section 2.13(a)(i) have arisen and such circumstances
are unlikely to be temporary or (ii) the circumstances set forth in Section
2.13(a)(i) have not arisen but either (x) the administrator or the supervisor of
the administrator of the applicable Eurocurrency Rate or a governmental
authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which such Eurocurrency Rate shall
no longer be made available or used for determining the interest rate of loans
(and there is no successor administrator that will continue publication of such
Eurocurrency Rate) or (y) the supervisor for the administrator of Eurocurrency
Rate has made a public statement that the administrator of the Eurocurrency Rate
is insolvent (and there is no successor administrator that will continue
publication of the Eurocurrency Rate), then reasonably promptly after such
determination by the Administrative Agent or receipt by the Administrative Agent
of such notice, as applicable, the Administrative Agent and the Seller may amend
this Agreement to replace the Eurocurrency Rate with an alternative benchmark
rate (including any mathematical or other adjustments to the benchmark (if any)
incorporated therein, but excluding, for the avoidance of doubt, any change that
would result in a reduction of the Applicable Margin), giving due consideration
to the then prevailing market for similar syndicated credit facilities in London
for such alternative benchmarks (any such proposed rate, a “Eurocurrency
Successor Rate”). Any such change in the Eurocurrency Successor Rate, together
with any such other related changes and any such amendment shall,
notwithstanding anything to the contrary in Section 11.1, become effective at
5:00 p.m. on the fifth (5th) Business Day after the Administrative Agent shall
have posted such proposed amendment to all Committed Purchasers and the Seller
unless, prior to such time, the Purchasers comprising the Required Committed
Purchasers have delivered to the Administrative Agent written notice that such
Required Committed Purchasers do not accept such amendment.
(c) If no Eurocurrency Successor Rate has been determined and the circumstances
under clause (a)(i) or (b) of this Section exist (as applicable), the
Administrative Agent will promptly so notify the Seller, each Committed
Purchaser and each Conduit Purchaser. Thereafter, until an alternate rate of
interest shall be determined in accordance with Section 2.13(b) (but, in the
case of the circumstances described in clause (b)(ii) of the first sentence of
Section 2.13(b), only to the extent the Eurocurrency Rate for such Tranche
Period is not available or published at such time on a current basis), the final
paragraph of Section 2.13(a) shall be applicable.
(d)    Notwithstanding anything else herein, any definition of Eurocurrency
Successor Rate shall provide that in no event shall such Eurocurrency Successor
Rate be less than zero for purposes of this Agreement.
(o)    The following Section 5.1(z) (Transparency Requirements) shall be added
immediately following Section 5.1(y):
(z)        Transparency Requirements
The Seller agrees that it will comply with the transparency requirements to the
extent applicable to it under the Securitisation Regulation Rules.  In addition,
the Seller agrees, at its cost and promptly on reasonable request by the
Administrative Agent, any Purchaser Agent, any Committed Purchaser and any
Conduit Purchaser, to provide such information as may reasonably be requested
from time to time by the Administrative Agent, any Purchaser Agent, any
Committed Purchaser and any Conduit Purchaser in order to enable each Committed
Purchaser (in its capacities as Committed Purchaser and as a Liquidity Bank) and
Conduit Purchaser, as applicable, to comply with their respective obligations
under Article 5 and/or Article 7 of the Securitisation Regulation. The Seller
will not be in breach of the requirements in this Section 5.1(z) if, due to
events, actions or circumstances beyond its control, it is not able to comply
with the undertakings contained herein.
(p)    The following Section 5.5 (Securitisation Regulation) shall be added
immediately following Section 5.4:
5.5        Securitisation Regulation
(a)    The Retention Holder, in its capacity as “originator” for the purposes of
the Risk Retention Requirements will, in furtherance of complying with the Risk
Retention Requirements, advance the Subordinated Loans to the Seller pursuant to
the Subordinated Loan Agreement.
(b)    The Retention Holder hereby undertakes, for so long as the securitization
comprised in the Transaction Documents is ongoing, to:
(i)
hold and retain a material net economic interest in the securitization comprised
in the Transaction Documents in an amount equal to at least five percent (5.00%)
in the form of the retention of the first loss tranche in accordance with option
(d) of Article 6(3) of the Securitisation Regulation and the related provisions
of the Securitisation Regulation Rules (together, the “Risk Retention
Requirements”) by its provision of the Subordinated Loan to the Seller;

(ii)
not change the manner or form in which it retains such net economic interest,
except to the extent permitted under the text of the Securitisation Regulation
Rules;

(iii)
not transfer, sell or hedge or otherwise enter into any credit risk mitigation,
short position or any other credit risk hedge with respect to such net economic
interest, except to the extent permitted under the Securitisation Regulation
Rules;

(iv)
at all times confirm, promptly upon the written request of the Seller, the
continued compliance with clauses (i), (ii) and (iii) above; and

(v)
promptly notify the Seller and the Administrative Agent if for any reason it (A)
ceases to hold the retention in accordance with the requirements of this
Agreement or (B) fails to comply with the covenants set out in this Agreement in
respect of the retention.

(c)    The Master Servicer, on behalf of the Retention Holder, shall certify in
each Monthly Report delivered with respect to the last month of each calendar
quarter the Retention Holder’s ongoing compliance with the undertakings
contained herein.
(d) It is agreed that any covenant in the Transaction Documents requiring
retention of risk in accordance with Article 405 of Regulation (EU) No 575/2013
and/or Article 122a of Directive 2006/48/EC as amended by Directive 2009/111/EC
 (but not, for the avoidance of doubt, successors thereto), shall no longer
apply.
(q)    Schedule 1 (Purchaser Groups) shall be deleted and replaced with Exhibit
A hereto.
(r)    Schedule 3 (Credit and Collection Policies) shall be deleted and replaced
with Exhibit B hereto
(s)    Schedule 9 (Excluded Obligors) shall be deleted and replaced with Exhibit
C hereto.
(t)    All references to “BTMU” in the Receivables Transfer Agreement shall be
deleted and replaced with “MUFG”.
3.
REPRESENTATIONS

Each of the Seller, the Master Servicer and the Performance Undertaking Provider
represents and warrants to the other Parties hereto that, after giving effect to
this Amendment, each of its representations and warranties set forth in the
Receivables Transfer Agreement, as such representations and warranties apply to
such Person, is true and correct in all material respects on and as of the
Amendment Effective Date as though made on and as of such date except for
representations and warranties stated to refer to a specific earlier date, in
which case such representations and warranties are true and correct as of such
earlier date.
4.
CONTINUANCE

The Parties hereby confirm that the provisions of the Receivables Transfer
Agreement and the other Transaction Documents shall continue in full force and
effect, subject only to the amendments effected thereto by this Amendment.
5.
FURTHER ASSURANCE

The Parties shall, upon request of the Administrative Agent, and at the cost of
the Seller, do all such acts and things necessary or desirable to give effect to
the amendments effected or to be effected by this Amendment. Each of the Parties
thereto hereby ratifies and confirms each of the Transaction Documents to which
it is a party.
6.
CONDITIONS PRECEDENT

This Amendment shall become effective as of the date first written above upon
the satisfaction of the following (the “Amendment Effective Date”):
(a)
The Administrative Agent shall have received the following, duly executed by all
parties thereto:

(i)
this Amendment;

(ii)
the Third Amendment to the Servicing Agreement, dated on or about the date
hereof, among the Seller, the U.S. Intermediate Transferor, the Italian
Intermediate Transferor, the Hungarian Intermediate Transferor, the Master
Servicer, the Sub-Servicers, the Committed Purchasers and the Administrative
Agent (the “Third Amendment to the Servicing Agreement”);

(iii)
the Purchaser Agent Fee Letter, dated on or about the date hereof, among the
Seller, the Performance Undertaking Provider, the Administrative Agent and the
Purchaser Agents;

(iv)
the Accordion Increase Certificate, dated on or about the date hereof, among the
Seller, the Committed Purchasers and the Administrative Agent; and

(v)
the Assignment and Acceptance, dated on or about the date hereof (the “Rabobank
Assignment and Acceptance”), between Nieuw Amsterdam Receivables Corporation
B.V. (“Nieuw Amsterdam”), as assignor, and Coöperatieve Rabobank U.A., as
assignee.

(b)
The Seller shall have paid the Upfront Fee (as defined in the Purchaser Agent
Fee Letter) pursuant to the terms thereof.

7.
RABOBANK ASSIGNMENT AND ACCEPTANCE

The Parties hereby acknowledge that Nieuw Amsterdam has assigned its rights to
all Investments owned by Nieuw Amsterdam to Rabobank, as a Committed Purchaser,
pursuant to the terms of the Rabobank Assignment and Acceptance. Commencing on
the date of the Rabobank Assignment and Acceptance:
(a)
Nieuw Amsterdam shall have no right to make any Investments under the
Receivables Transfer Agreement;

(b)
Nieuw Amsterdam shall have no rights under Section 2.2(b) (Conduit Purchaser
Acceptance or Rejection) or Section 2.2(c) (Committed Purchaser’s Commitment) of
the Receivables Transfer Agreement;

(c)
Rabobank, as Purchaser Agent, shall not have any obligations under Section
2.2(b) (Conduit Purchaser Acceptance or Rejection) of the Receivables Transfer
Agreement;

(d)
the words “If a Conduit Purchaser rejects an Investment Request,” and “that
would otherwise be made by such Conduit Purchaser” in Section 2.2(c) (Committed
Purchaser’s Commitment) of the Receivables Transfer Agreement shall not apply
with respect to Rabobank as Committed Purchaser; and

(e)
Nieuw Amsterdam shall have no other rights or obligations under the Receivables
Transfer Agreement, including without limitation any right to vote or consent to
any amendments or waivers or receive notices thereunder,

in each case, until such time as Rabobank provides a written notice to the
Seller specifying that Nieuw Amsterdam may begin making Investments under the
Receivables Transfer Agreement.
8.
REAFFIRMATION OF PERFORMANCE UNDERTAKING

The Performance Undertaking Provider hereby acknowledges and reaffirms its
obligations under the Performance Undertaking notwithstanding the amendments to
the Receivables Transfer Agreement set forth in this Amendment, including, but
not limited to, the increase to the Facility Limit, the amendments to the
Servicing Agreement set forth in the Third Amendment to the Servicing Agreement,
and the other documents referred to in Clause 6 (Conditions precedent) of this
Amendment, and confirms that its obligations shall extend to any and all
obligations resulting from such amendments to the Receivables Transfer Agreement
and the Servicing Agreement and such other documents.
9.
REAFFIRMATION OF SECURITY INTERESTS

Each Originator, each Intermediate Transferor and the Seller, each in its
capacity as debtor or grantor under the Originator Sale Agreements, the
Intermediate Transfer Agreements, the Receivables Transfer Agreement and the
Security Documents to which it is a party, hereby provides its consent to, and
acknowledges, the amendments to the Receivables Transfer Agreement contemplated
by this Amendment, including, but not limited to, the increase to the Facility
Limit, the amendments to the Servicing Agreement set forth in the Third
Amendment to the Servicing Agreement, and the other documents referred to in
Clause 6 (Conditions precedent) of this Amendment. Each Originator, each
Intermediate Transferor and the Seller hereby reaffirms each of the Transaction
Documents to which it is a party, and each of its obligations thereunder, and
acknowledges and confirms that the security interests granted in each
Transaction Document to which it is a party are continuing and are and shall
remain in full force and effect notwithstanding such amendments to the
Receivables Transfer Agreement and the Servicing Agreement and such other
documents and shall extend to any and all obligations resulting from such
amendments and such other documents.
10.
TRANSPARENCY REQUIREMENTS FOR ORIGINATORS

Each Originator agrees that it will comply with the transparency requirements to
the extent applicable to it under the Securitisation Regulation Rules.  In
addition, each Originator agrees, at its cost and promptly on reasonable request
by the Administrative Agent, any Purchaser Agent, any Committed Purchaser and
any Conduit Purchaser, to provide such information as may reasonably be
requested from time to time by the Administrative Agent, any Purchaser Agent,
any Committed Purchaser and any Conduit Purchaser in order to enable each
Committed Purchaser (in its capacities as Committed Purchaser and as a Liquidity
Bank) and Conduit Purchaser, as applicable, to comply with their respective
obligations under Article 5 and/or Article 7 of the Securitisation Regulation.
No Originator will be in breach of the requirements in this Section 10 if, due
to events, actions or circumstances beyond its control, it is not able to comply
with the undertakings contained herein.
11.
JOINDER OF SUBORDINATED LENDER

By execution and delivery of this Amendment, Koninklijke Bunge B.V. elects to
join the Receivables Transfer Agreement in its capacity as the Subordinated
Lender as of the Amendment Effective Date solely with respect to the obligations
set forth in Section 5.5 (Securitisation Regulation) thereof.   By execution and
delivery of this Amendment, each of the Seller, each Conduit Purchaser, each
Committed Purchaser, the Administrative Agent and the Performance Undertaking
Provider hereby consent to the Subordinated Lender’s joinder to the Receivables
Transfer Agreement pursuant to this Section 11.
12.
NOTICES, ETC.

All communications and notices provided for hereunder shall be provided in the
manner described in Schedule 2 (Address and Notice Information) to the
Receivables Transfer Agreement.
13.
EXECUTION IN COUNTERPARTS

This Amendment may be executed in any number of counterparts, each of which when
so executed shall be deemed to be an original and all of which when taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Amendment by facsimile or by electronic
file in a format that is accessible by the recipient shall be effective as
delivery of a manually executed counterpart of this Amendment.
14.
GOVERNING LAW; SUBMISSION TO JURISDICTION

(a)
THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF
THE STATE OF NEW YORK.

(b)
Each of the parties hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the non-exclusive jurisdiction of the Supreme Court
of the State of New York sitting in the Borough of Manhattan and of the United
States District Court for the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Amendment. Each party hereto hereby irrevocably waives, to the fullest
extent that it may legally do so, the defense of an inconvenient forum to the
maintenance of such action or proceeding. Each party hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

15.
NO PROCEEDING; LIMITED RECOURSE

(a)
Each of the parties hereto hereby agrees that (i) it will not institute against
any Conduit Purchaser any proceeding of the type referred to in the definition
of Event of Bankruptcy until there shall have elapsed two years plus one day
since the Final Payout Date and (ii) notwithstanding anything contained herein
or in any other Transaction Document to the contrary, the obligations of the
Conduit Purchasers under the Transaction Documents are solely the corporate
obligations of the Conduit Purchasers and shall be payable solely to the extent
of funds which are received by the Conduit Purchasers pursuant to the
Transaction Documents and available for such payment in accordance with the
terms of the Transaction Documents and shall be non-recourse other than with
respect to such available funds and, without limiting this Section 15, if ever
and until such time as any Conduit Purchaser has sufficient funds to pay such
obligation shall not constitute a claim against such Conduit Purchaser.

(b)
No recourse under any obligation, covenant or agreement of any Committed
Purchaser or Conduit Purchaser contained in this Amendment or any other
Transaction Document shall be had against any incorporator, stockholder,
officer, director, member, manager, employee or agent of such Committed
Purchaser or Conduit Purchaser by the enforcement of any assessment or by any
legal or equitable proceeding, by virtue of any statute or otherwise; it being
expressly agreed and understood that this Amendment and the other Transaction
Documents are solely a corporate obligation of such Committed Purchaser or
Conduit Purchaser, and that no personal liability whatever shall attach to or be
incurred by any incorporator, stockholder, officer, director, member, manager,
employee or agent of such Committed Purchaser or Conduit Purchaser or any of
them under or by reason of any of the obligations, covenants or agreements of
such Committed Purchaser or Conduit Purchaser contained in this Amendment or any
other Transaction Document, or implied therefrom, and that any and all personal
liability for breaches by such Committed Purchaser or Conduit Purchaser of any
of such obligations, covenants or agreements, either at common law or at equity,
or by statute, rule or regulation, of every such incorporator, stockholder,
officer, director, member, manager, employee or agent is hereby expressly waived
as a condition of and in consideration for the execution of this Amendment;
provided that the foregoing shall not relieve any such Person from any liability
it might otherwise have as a result of fraudulent actions taken or fraudulent
omissions made by them.

[Signature pages follow.]

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.
BUNGE SECURITIZATION B.V., as Seller




By: /s/ P. Mahabier    
Name: P. Mahabier
Title: Director of Vistra B.V.




By: /s/ A.D. Baldew    
Name: A.D. Baldew
Title: Director of Vistra B.V.






KONINKLIJKE BUNGE B.V., as Master Servicer and Subordinated Lender




By: /s/ B.J. van Genderen    
Name: B.J. van Genderen
Title: Director




By: /s/ J.J. Kloet    
Name: J.J. Kloet
Title: Director




BUNGE LIMITED, as Performance Undertaking Provider




By: /s/ Rajat Gupta    
Name: Rajat Gupta
Title: Treasurer




By: /s/ David G. Kabbes    
Name: David G. Kabbes
Title: Chief Legal Officer






COÖPERATIEVE RABOBANK U.A., as Administrative Agent, Committed Purchaser,
Purchaser Agent, Italian Intermediate Transferor and Hungarian Intermediate
Transferor






By: /s/ J.J. van der Sluis    
Name: J.J. van der Sluis
Title: Executive Director








By: /s/ E. van Esveld    
Name: E. van Esveld
Title: Managing Director


CREDIT AGRICOLE CORPORATE & INVESTMENT BANK, as Committed Purchaser and
Purchaser Agent






By: /s/ Marie Laure LePont    
Name: Marie Laure LePont
Title: Authorized Signatory








By: /s/ Deric Bradford    
Name: Deric Bradford
Title: Authorized Signatory




MUFG Bank, LTD. (f/k/a The Bank of Tokyo-Mitsubishi UFJ, Ltd.), as Committed
Purchaser and Purchaser Agent






By: /s/ Mark Escott    
Name: Mark Escott
Title: Managing Director




BNP PARIBAS, LONDON BRANCH, as Purchaser Agent






By: /s/ Hadrien Schmidt    
Name: Hadrien Schmidt
Title: Authorized Signatory




SIGNED for and on behalf of MATCHPOINT FINANCE PUBLIC LIMITED COMPANY by its
lawfully appointed attorney              
_Alessandro Bortolin___________________
 
in the presence of:-              
_/s/ Alessandro Bortolin ________________
(Witness’ Signature)
_4th Floor, 25-28 Adelaide Road,
Dublin 2, Ireland________________
(Witness’ Address)
_Accountant_______
(Witness’ Occupation)








(Matchpoint Finance Public Limited Company
by its attorney __Brian McDonagh, Director____)

   


ALBION CAPITAL CORPORATION S.A., as Conduit Purchaser






By: /s/ Salvatore Rosato    
Name: Salvatore
Title: Director




By: /s/ Luigi Maula    
Name: Luigi Maula
Title: Director








NIEUW AMSTERDAM RECEIVABLES CORPORATION B.V., as Conduit Purchaser






By: /s/ E.M. van Ankeren     
Name: E.M. van Ankeren
Title: Managing Director




By: /s/ S. van Ulsen     
Name: S. van Ulsen
Title: Proxyholder




BUNGE NORTH AMERICA CAPITAL, INC., as U.S. Intermediate Transferor






By: /s/ Aaron Elliott    
Name: Aaron Elliott
Title: Treasurer




BUNGE NORTH AMERICA, INC., as an Originator






By: /s/ Aaron Elliott    
Name: Aaron Elliott
Title: Treasurer




BUNGE OILS, INC., as an Originator






By: /s/ Aaron Elliott    
Name: Aaron Elliott
Title: Treasurer




BUNGE NORTH AMERICA (EAST), LLC, as an Originator






By: /s/ Aaron Elliott    
Name: Aaron Elliott
Title: Treasurer




BUNGE MILLING, INC., as an Originator






By: /s/ Aaron Elliott    
Name: Aaron Elliott
Title: Treasurer




BUNGE MILLING, LLC, as an Originator




By: /s/ Aaron Elliott    
Name: Aaron Elliott
Title: Treasurer




BUNGE NORTH AMERICA (OPD WEST), INC., as an Originator






By: /s/ Aaron Elliott    
Name: Aaron Elliott
Title: Treasurer




BUNGE CANADA, as an Originator






By: /s/ Aaron Elliott    
Name: Aaron Elliott
Title: Treasurer




WALTER RAU LEBENSMITTELWERKE GMBH, as an Originator






By: /s/ Thomas Mussweiler    
Name: Thomas Mussweiler
Title: Finance Director




By:/s/ Udo Thöle    
Name: Udo Thöle
Title: Market Industrial Director




BUNGE ITALIA S.P.A., as an Originator






By: /s/ Pierluigi Brunello    
Name: Pierluigi Brunello
Title: Board Member




By: /s/ Saverio Panico    
Name: Saverio Panico
Title: Commercial Manager






BUNGE IBÉRICA PORTUGAL, S.A., as an Originator






By: /s/ Javier Masso    
Name: Javier Masso
Title: Commercial Manager




By: /s/ Vesselina Shaleva    
Name: Vesselina Shaleva
Title: Chairman




BUNGE IBÉRICA, S.A.U., as an Originator






By: /s/ Javier Masso    
Name: Javier Masso
Title: Commercial Manager




By: /s/ Manuel J. Fernandez    
Name: Manuel J. Fernandez
Title: Western Europe Logistics Manager




BIODIESEL BILBAO, S.L.U., as an Originator




By: /s/ Manuel J. Fernandez    
Name: Manuel J. Fernandez
Title: Western Europe Logistics Manager




BUNGE NÖVÉNYOLAJIPARI ZÁRTKÖRŰEN MŰKÖDŐ RÉSZVÉNYTÁRSASÁG, as an Originator




By: /s/ Leke Sandor    
Name: Leke Sandor
Title: Director of Finance




By: /s/ Najdenova Anna    
Name: Najdenova Anna
Title: F&I Strategic Business Development Director NCE




NOVAOL S.R.L., as an Originator




By: /s/ Pierluigi Brunello    
Name: Pierluigi Brunello
Title: Board Member




By: /s/ Sante Serreccha    
Name: Sante Serreccha
Title: Reporting Manager







Exhibit A






SCHEDULE 1

PURCHASER GROUPS



Exhibit B




SCHEDULE 3

Credit and Collection Policies




Exhibit C


Schedule 9

Excluded Obligors






                